DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions.

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
3.	Applicant’s election without traverse of group I in the reply filed on 4/29/2021 is acknowledged. Claims 29-34 have been withdrawn. Claims 24-28 are pending in this office action.

4.	Claim 29-34 have been withdrawn and are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/29/2021.


Priority
5.	Applicant’s claim for the benefit of a prior-filed US application 12/826,335, now
US Patent 10,423,577, filed 6/29/2010, under 35 U.S.C. 119(e) or under 35 U.S.C. 120,
121, or 365(c) is acknowledged.


Information Disclosure Statement
6.	Initialed and dated copies of Applicant’s IDS form 1449 filed 9/23/2019 and 10/24/2019 are attached to the instant Office Action.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

8.	Claims 24-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walsh et al. (US Patent 8,554,827 B2) in view of Shankar et al. (US Publication 2009/0006468)
	As per claim 24, Walsh teaches A computer-implemented method within a tree structured repository having a plurality of nodes, comprising: (see Abstract)
receiving a request to change metadata within a storage artifact stored in one of the plurality of nodes; (column 13 line 65 – column 14 line 19, column 18 lines 1-30, a request to modify metadata associated with content is received from a user)
updating, based upon the request, metadata values of the metadata; (column 18 lines 1-47, metadata modifications are applied)
determining that the updating results in a change of a relationship between the storage artifacts and a first collection of related heterogeneous artifacts with which the storage artifact was associated; (column 18 lines 31-64, metadata modifications are propagated and the metadata defines associations and relationships between content through keywords and related information)
identifying, based upon the determining a related collection artifact associated with the first collection of related heterogeneous artifacts; (column 12 lines 44 – column 13 line 28, column 15 lines 4-38, content assets are associated with tags, keywords, and related topics defined by metadata, and can be identified)

Shankar teaches updating the related collection artifact based upon the determining, wherein the storage artifact is associated, using the metadata within the storage artifact, with a second collection of related heterogeneous artifacts. (paragraph 0026, 0037, 0047, 0048, distributed file system links between objects stored in directories are automatically updated based on detected metadata modification)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Walsh’s method of modifying metadata associated with content assets to be shared with Shankar’s ability to update links between objects based on changes and modifications to object metadata. This gives the user the ability to modify the relationship information and metadata of content related to identified content. The motivation for doing so would be to better provide access to files stored across distributed file systems (paragraph 0003).
As per claim 25, Walsh teaches a request is received for a file management action, a set of a plurality storage artifacts related to the request are identified using the metadata, and the file management action is performed on each storage artifact within the set of the plurality of storage artifacts. (column 12 lines 44-63, sharing action after identification based on metadata)
As per claim 26, Walsh teaches the file management action is one of a delete action, a copy action, or a move action. (column 12 lines 44-63, sharing action)
As per claim 27, Walsh teaches the metadata includes a first collection ID of the first collection a second collection ID of the second collection. (column 12 lines 6-25, column 13 lines 14-50, metadata includes keyword and topics to classify content)
As per claim 28, Walsh teaches the first collection of related heterogeneous artifacts includes artifacts stored in different databases using different file types. (column 9 lines 29-49, column 16 lines 45-65, different types of content and files stored across different nodes)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Spivack (US Patent 7,398,261 B2)
Rachmiel (US Publication 2008/0195651 A1)
Wan (US Publication 2005/0015377 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168